Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 1 of 14


 AO 91(Rev 08/(y)) CrlmlnalCompl
                               alnl

                                             U NITED STATES D ISTRICT COURT
                                                                   forthe
                                                       Stputhern DistrictofFlorida
                    United StatesofAmerica
                                     V.

                             Damion Mckenzie,                                                  casexo.g p -p'yzy
                                flehmdanltsl

                                                       CRIM INAL COM PLAINT
         1.thecomplainantin thiscase, statethatthefollowing istrueto the bestofmy knowledgeand belief.
Onoraboutthedatets)of                          M4y15p)pl
                                                       y;.
                                                         ,.
                                                          ,;.lgp
                                                           .                                  inthecountyof                   Broward             inthe
     %p.
       p!h.
          :rn    -..---...   D istrictof          Flori
                                                      da       ... .....,.,.....   .   thedefendantts)violaîed:
             Codeu
                 % c#(?z?                                                                        (L
                                                                                                  llfkttseDt
                                                                                                           d-
                                                                                                            î.
                                                                                                             cr/pl&?p?
        18U.S.C.jj1M 3and2                                                                   Wire Fraud
        18U.S.C.sâ1M4and2                                                                    BankFraud
        18U.S.C.5 1349                                                                       Conspiracy/Attem ptto Comm itW ire and Bank Fraud




      Thiscriminalcomplaintisbasedonthese facts:
SEE AU ACHED AFFIDAVIT.




        W Continuedontheattachedsheet.
                                                                                                          4

                                                                                                              A
                                                                                                               ('*f.),??
                                                                                                                       /#
                                                                                                                        .(/
                                                                                                                          .&,(fz'?f%'signulure

                                                                                                    Mi
                                                                                                     chA#I   ,. vni
                                                                                                         ,.,,B    vqgna,Spr i
                                                                                                                            ylAg#pt,lR,sr4l
                                                                                                                  Printed namezzat/title
Attested îo by theapplicantin accordafwc withthe requiremenlsofFed. R.Crim.P.4.lby telephone.

Date:    .   1                  XO
                                                                                                                   Judge'
                                                                                                                        sx/kaalt/
                                                                                                                                rf
                                                                                                                                 ?
City and state:        - ....          Ft,Lpvd-qrdpl
                                  . - ....         e,Fl
                                                      vri..                                        Hpn, qyt
                                                                                                      .   x
                                                                                                          u
                                                                                                          li
                                                                                                           ç.
                                                                                                            k--y-ul
                                                                                                                  j.
                                                                                                                   pp!zu,
                                                                                                                        ,s.
                                                                                                                          ,,Mp.
                                                                                                                              giqtrpteJpdg....
                                                                                                                                           .      -
                                                                                                               itrlntettz'
                                                                                                                         u?racf,,,ktitli
                                                                                                                                       t
                                                                                                                                       .         ''
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 2 of 14




                                            AFFID AVIT

           1,M ichaelBenivegna,being Grstduly sw orn,hereby depose and state asfollows:

                        IN TRO DU C H O N A ND A GEN T BA CK G RO UN D

                  I m ake this Affidavit in support of a crim inal com plaint charging DA M ION

    MCKENZIE ('VM CKENZIE'' or çiDefendant''), with wire fraud, bank fraud, attempt and
    conspiracytocommitwirefraudandbankfraud,inviolationof18 U.S.C.jj1343,1344,1349,
    and 2,from on oraboutM ay 15,2020 to atleaston oraboutJuly 2,2020,in the Southern District

    ofFlorida,andelsewhere(thegt-rargetOffenses'').
           2.     Defendanthas participated in a schem e to obtain by fraud m illions of dollars in

    forgivable loans through the Paycheck Protection Program (iiPPP'') and other government
    programs,conspiringwithapersonnow cooperatingwiththeinvestigation(SCCHS29')andothers.
    Defendant soughta fraudulentPPP loan forhisown company,Five Plus lnvestm entGroup LLC

    (ttFive PIus'*),with CHS 2 providing falsified documents and submitting the application on
    Defendant's behalf. Defendantalso conspired to subm it a num ber ofadditionalfraudulentPPP

    Ioan applicationsforothercom panies by recruiting other confederate loan applicants,in orderto

    receive kickbacks from those confedem tes. To intlate the size of these PPP loans, and the

    corresponding kickbacks,the conspirators relied on a variety of false statem ents,including by

    subm itting falsified bank statements and payrolltax form s. For exam ple,the conspirators used

    nearly identicalversionsofthe sam e fabricated bank statements,recycled in the PPP applications

    form ultiple companiesw ith m inorchanges.

                  The conspirators in the schem e planned or prepared at Ieast 90 fraudulent

    applicationssm ostofwhich were subm itted. Based on the evidence investigators have reviewed

    to dateeCH S 2,Defendant,and theirco-conspiratorsapplied forPPP loansthataretogetherworth
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 3 of 14




    morethan $24 million dollars,with atleastapproximately 42 ofthoseloansapproved and funded
    foratotalof-approximately $17.4 m illion.Certain ofthoseloan recipientsthen wired akickback
    of varying amounts,often approxim ately 25% of the fkaudulent loan proceeds,to an account

    controlled by CH S 2.

           4.     Iam a SpecialAgentwith the United StatesDepartmentofTheTreasury,lnternal

    RevenueService,CriminallnvestigationC$lRS-C1'')andhavebeenemployedinthiscapacitysince
    October2016. lam presently assir ed to the M iamiField Oftk e. M y duties as a SpecialA gent

    includethe investigationofpossiblecriminalviolationsofthelnternalRevenue Code(Title26of
    theUnited StatesCode),theBankSecrecyAct(Title31oftheUnited StatesCode),andtheM oney
    Laundering Statutes (Title 18 of the United States Code).l gaduated from the Criminal
    InvestigatorTraining Program atthe FederalLaw Enforcem entTraining Centerin A pril20l7 and

    the Special Agent Investigative Techniques program at the N ational Crim inal Investigation

    Training Academy in July 2017. In these two programs,1studied a variety of law enforcem ent

    tactics and crim inalinvestigatortechniquesrelating to tax and financialcrim es.Since becom ing

    an IRS-CI SpecialAgent,lhave personally investigated and assisted in investigationsrelating to

    the lnternalRevenue Law sand financialcrim es. Recently,Ihave been assigned to w ork with the

    U.S.Departm entofJustice and otherlaw enforcem entpartners,including the FederalBureau of

    lnvestigation and the Sm allBusiness A dm inistration Offk e of Inspector Genem l,to investigate

    possible fraud associated w ith the stim ulus and econom ic assistance program s created by the

    federalgovernmentin response to the COVID-19 program .

                  The facts in this A ffqdavitcom e from m y personalobservations,my training and

    experience,and information obtained from otherm em bersoflaw enforcem entand from witnesses.




                                             Page 2 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 4 of 14




    ThisAffidavit isintended to show m erely thatthere is sufficientprobable cause and doesnotset

    forth allofm y know ledge aboutthism atter.1

                                         PR O BA BLE CAUSE

    TheJk pc/leck Protection Pros am

           6.      TheCoronavirusAid,Relief,and EconomicSecurityCVCARES'')Actisafedeml
    law enacted in oraround M arch 2020 and designed to provide em ergency fm ancialassistance to

    the m illions of A mericans who are suffering the economic effects caused by the COV1D-19

    pandemic.One sourceofreliefprovidedby theCARES Actwastheauthorization ofup to $349

    billioninforgivableIoanstosnzallbusinessesforjobretentionandcertainotherexpenses,through
    aprogram referredtoasthePPP.In oraroundApril2020,Congressauthorized over$300 billion
    in additionalPPP funding.

                   ln order to obtain a PPP loan, a qtlalifying business m ust subm it a PPP loan

    application, which is signed by an authorized representative of the business. The PPP loan

    application requiresthe business (through its authorized representative) to acknowledge the
    program rulesand m ake certain affirm ative certitk ations in orderto be eligible to obtain the PPP

    loan.InthePPP loanapplication,thesmallbusiness(throughitsauthorizedrepresentative)must
    state,amongotherthings,its:(a)averagemonthlypayrollexpenses;and(b)numberofemployees.
    n ese figuresare used to calculate the amountof money the sm allbusiness iseligible to receive

    under the PPP. ln addition, businesses applying for a PPP Ioan m ust provide docum entation

    show ingtheirpayrollexpenses.



    1      The conductand charges described in this Affidavitare partofa larger investigation that
    is being conducted in this D istrict and elsewhere. As a result,not allnum bered sources and
    anonymous individualsand entitiesare described in every filing. Ihave included in thisAffidavit
    only those individualsand entities1have deemed necessary to explain the particularfactssetforth
    here.

                                              Page 3 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 5 of 14




                  A PPP loan application m ustbe processed by a participating lender. lfa PPP loan

    application isapproved,the padicipating lenderfunds the PPP loan using its own m onies,w hich

    are 100% guaranteedbytheSmallBusinessAdministration(éçSBA''). Datafrom the application,
    including inform ation aboutthe borrower,the totalam ountof the loan,and the listed num berof

    employees,istransm itted bythe lendertothe SBA inthecourseofprocessingtheIoan.

           9.     PPP loan proceedsm ustbe used by the businesson certain perm issible expenses

    payrollcosts,intereston m ortgages.rent,and utilities. The PPP allows the interestand principal

    on the PPP loan to be entirely forgiven ifthe businessspendsthe loan proceedson these expense

    item sw ithin a designated period oftim e afterreceiving the proceedsand usesa certain am ountof

    the PPP loan proceedson payrollexpenses.

    The Scheme to Obtain FraudulentPPP Loans

           10. On oraboutMay l3,2020,Phillip J.Augtlstin CsAugustin'')and CHS 2 worked
    togetherto subm ita fraudulentPPP loan application on behalfofa com pany ow ned by A ugustin.

    Augustin submitted a PPP loan of$84,515to afederally insured bank (hereinafterçsBank 3''),
    through a third-party company processor(hereinafter''Bank Processor 1',).2 The application
    included bank statementsthatare clearforgeries,and CHS 2 hasadm itted thatthe application w as

    based on docum entsthathe falsified forAugustin.3




    2     A1l banks referenced in this Affidavit are insured by the Federal Deposit lnsurance
    Corporation.

           OnJune25,2020,investigatorsarrestedCHS2andanotherjersonnow cooperatingwith
    theinvestigation(ûECHS39')and executed searchwarrantsattheirresldences.Followinghisarrest,
    CH S 2 chose to cooperate w ith the investigation in the hope ofobtaining favorable consideration
    in connection w ith hispending charges. CH S 2 wasinterviewed on thatday,and hascontinued to
    cooperate w ith the investigation afterobtaining counsel. M ostof his statements related herein
    have been corroborated by records obtained from third parties or recovered from his electronic
    devices.

                                             Page 4 of 13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 6 of 14




                   Follow ing the successofthatinitialfraudulentPPP application,Augustin and CH S

    2 began to work on obtaining m ore and largerPPP loans fbr Augustin's associates and others,

    generallyforseveralhundredthousand dollarsforeach loan,uptoasmuchasapproximately $1.24

    million. Based on the evidence investigators have reviewed so far, CH S 2 and Augustin

    collectively coordinatedapplicationsforPPP loansthataretogetherworth morethan$24million

    dollars. TheevidencealsoshowsmanymorePPPloanswereattemptedbutrejectedbybanksor
    their partners,or w ere planned and prepared,but not stlbm itted before CH S 2's arrest. The

    evidence suggests that allor nearly all of those loan applications were fraudulent, including

    Defendant's loan application and the applicationsDefendantorchestrated by referring additional

    confederatesto the conspiracy.

           12.    lnvestigators have obtained m any other PPP loan applications that CH S 2 has

    adm itted hesubm itted aspartofthisscheme,based on falsified docum ents,and have also obtained

    draftdocum entsused orintended to be used in those applicationsorothers.These applicationsall

    follow the sam e pattern of fraud many w ith obviously counterfeit February 2020 bank

    statements,and allwith fabricated IRS Forms 941 (titled,StEmployer'sQuarterly FederalTax
    Return'')with thesameindiciaoffraud foundinAugustin'sinitialapplication butgenerallywith
    even largerinflated payrollnumbers,thus yielding m uch larger loans.4 CH S 2 hasexplained to

    investigatorsthatthe figures in the Forms 941 w ere the productofa form ula thatallowed him to

    startw ith atargetloan am ount,and then ivback into''the payrollfigureson the form . He explained

    how he used tiguresthatwould produce an average m onthly payrollfor2019 that,w hen m ultiplied

    by 2.5,would yield the requested loan am ount. In turn,the number ofemployees reported w as



    4      Som e loan applications also included voided checks thatappearto t)e falsitied,such as a
    purportedBank5checkthatappearstohaveIxenproducedonacomputerand,asthesubjectline
    reads,Sûconverted to PD F,''ratherthan a scan ofan authentic check.

                                             Page 5 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 7 of 14




    chosen based on tk tionalpayrollfigures,chosen to avoid an average em ployee salary thatm ight

    raise suspicion.

                  CH S 2 has also explained that he tried to use bank statem ents showing that the

    com pany had a large balance. Because so few companies had such a statem ent,and likely also

    because itwaseasierthan keepingtrack oftheirtrue statelnents,CH S 2 repeatedly subm itted near-

    replicasofthe same falsified bank statem ents. ln particular,CH S 2 appearsto have recycled one

    statement each from Bank l,Bank 6,and Bank 7. ln recycling a statement, CH S 2 generally

    changed only the account num ber and the accotlnt holder's nalne and address, such that each

    version ofthe statem enthad identicalfiguresand line itenzsthroughoutthe statenzent.

                  A review ofrecordsforbank accountscontrolled by CH S 2 atBank 5 confinn CH S

    2'sadm issionsthathe received numerous kickbacks,often ofapproxim ately 25% ofthe am ount

    ofthe loans,and thathe regularly w ired Augustin a share ofthatkickback in the early stagesof

    the schem e. CH S 2 explained that they were doing so many loans by the end of M ay thathe

    changed course,instead w iring larger lump sum s,collecting Augustin's shares ofthe kickbacks

    form ultiple loansin onew ire.

                  lnvestigators are stillreceiving and analyzing records,butbased on a prelim inary

    analysis,asofJuly 24,2020,invcstigatorshad identified atotalof$2,367,765.82 in transfersto
    CH S 2's accounts from entities thateach obtained a si
                                                         zable PPP loan and thatw ere identified in

    the PPP tslesseized from CH S 2'sand anotherco-conspirator'sresidences,asdescribed below

    orfrom individualsassociated w ith those entities.

                  n e PPP loans identified above as implicated in the foregoing kickback paym ents

    to CH S 2 representonly a fm ction ofthe overallscheme. In executing search w arrants atthe

    respective residencesofCHS 2 and CH S 3.federalagentsfound stacksofpaperprinted outand



                                             Page 6 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 8 of 14




    organized by entity,containing an dtintake form ,''fabricated Form s 94l,or both for each entity.

    The intake fonns contained fieldsforthe information needed to fabricate the documentsand f5ll

    outotheraspectsofthe PPP application:identifying inform ation aboutthe ownerand com pany,

    asw ellasbank accountinformation forreceiving the loan.A section atthe end m arked StBELOW

    ISOFFICE USE ONLY''includedblankfieldsforthekiNumberofEmployees,''iiM onthly Payroll

    Expense,''and V:SBA Loan Pre-ApprovalA mount.'' Between CH S 2's and CH S 3'sresidences,

    investigatorsseized paperfilesforPPP loan applicationsforapproxim ately 80 differententities.

                  Data obu ined from the SBA show ed additional PPP loan applications from

    additionalentities that text m essage and em ailrecords show had been referred to CHS 2 by

    Defendantorotherindividuals.

    TheFraudulentPPP Loan toDefendant'sCb- flay.'FivePlus

           18.    According toFlorida'sDivisionofCorporationswebsite(ûûSunbiz''),FivePluswas
    incorporated in 2018 w ith its listed principaladdress in M iam i,Florida. M CKEN ZIE islisted on

    Sunbiz as one offive managers of Five Plus w ith a separate address in M iam iGardens,Florida.

    According to separate bank records,on or about M ay 26, 2020, M CK ENZIE opened a bank

    accountin the name Five Plusand listed him selfasthe sole signatory on the account.

           19.    From on oraboutM ay 16,2020 through on oraboutM ay 19,2020,an application

    and supporting docum ents fora PPP loan w ere electronically subm itted on behalfofFive Plusto

    Bank 2 through Bank Processor l.The submitted documents included,among otherthings:(1)
    purportedForms941forallfourquartersof2019;(2)acompanybank statementforFivePlus;
    and(3)two blankchecks.
           20.    Thepurported Forms941show quarterly payrollofalmost$300,000 each quarter,
    for 10 employees. Each wassigned by hand w ith the nam e i'Dam ion M cKenzie''asthe company



                                             Page 7 of 13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 9 of 14




    owner,and also Iisted M CKEN ZIE asthe com pany'sdesignee and asa t*paid Preparer,''though

    he isnota paid tax preparer. The Five Plus Form s 94l follow the sam e style and pattern asthe

    many otherfalsified Form s941 thatCH S 2,described above,acknow ledged thathe helped create

    and subm itin the course ofthe schem e,including in the indicia offraud.s IRS records show that

    Five Plusdid not,in fact,file any Form s941 forany qual-terof20l9 orthe firstqualterof2020,

    and Florida Department of Revenue records show that Five Plus did not reportany wages or

    employeesforthatsam eperiod.

           21.      'T'
                      he purported com pany bank statem ent,w hich was subm itted in electronic,PD F

    form at,isa clearforgery. First,the statementisnotfrom Five Plus'sbank. Second,according to

    the docum ent'sf5le S'prom rties,''thestatementw ascreated using (SPDFFILLER ''a program used

    to editelectronic PDF files,and wasttm odified using i'Ikxt.''

           22.      ln a letterdated June2,2020,Bank Processor1 informed M CKEN ZIE thathisPPP

    loan application wasrejected. Thefollowing reason wasstated on the letterfortherejection:
    Elunable to verify Applicant's identity from documents subm itted ordiscrepanciesin inform ation

    sublnitted.''




    5      Asnoted above,M CKEN ZIE waslisted asboth ownerand paid preparer.Dozensofother
    Form s 94l subm itted in this scheme evidence the sam e error. CH S 2 has adm itted thatthese
    documentssharethatfeature l cause he misunderstood the form,and he(orsomeone following
    hisinstructions)preparedalIoftheForms94latissue. Thecontentoftheformsalso indicate
    falsification. AlIfour quarterly form s are nearly identical,and the four form s for Five Plus are
    identical,dow n to thepenny,in reported figures. They also evidence apattern ofpayrollspending
    thatislikely false:each ofthe quartersshows increasesfrom the firstto second to third m onth of
    the quarter. Foreach identicalform ,the same figuresare reported forthe tax liability incurred in
    thetirstmonthofeachquarter,thesamefigureforthesecond monthofeachquarter(increased
    from the firstmonth),andthesame figure forthethird month ofeach quarter(increased from the
    second month). The resultisthatthe company reportsa perfectly repeating cycle ofascending
    payrollcostsw ithin each quarter,dropping down again atthe startofthe nextquatter. CHS 2 has
    explained thatthisw as due to a formula he used,allocating differentpercentagesofthe quarterly
    payrolltax liability to each month ofeach qualer.

                                              Page 8 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 10 of 14




    CHS 2 Cbaflr- # to Law Faf/rce- a/thattheFive#/1/,
                                                     çPpp LoanAlmlication rFJ,
                                                                             :
    Fraudulent
                  Investigators spoke with CH S 2 aboutM CKEN ZIE and the Five Plus PPP loan.

    CHS 2 stated thathe had m etM CKEN ZIE through Augustin. According to CH SZ,the three of

    them had discussed M CKENZIE'S PPP loan, as well as M CKEN ZIE*S referrals, for which

    M CK EN ZIE w'ould receive a smallcut.A sstated above,CH S 2 and A ugustin had already av eed

    to sharethe25% kickback paymentsthatCHS 2 would usually receive from referrals,including

    from M CK EN ZIE'Sreferrals.

                  As to the Five Plus PPP loan, CH S 2 confinmed that the loan application was

    fraudulent.CH S2 stated thathe:(1)createdfbrM CKENZIE anonlineaccountfbrFivePluswith
    Bank Processor 1:(2)created and submitted the fake Five Plusbank statement;and (3)created
    and subm itted the false Form s 94l. A ccording to CH S 2,however,he em ailed the Form s94l to

    M CKENZIE unsigned,andthenM CKENZIE emailedtheformsbackto him w ith sir atures.(As
    described below ,l have reviewed emails thatappearto corrobomte CHS 2's description ofthis

    emailexchange.)
           25. AccordingtoCHS2,M CKENZIE'SPPP loanapplicationwasultimatelyrejected.
           26.    IP session recordsfrom Bank Processor 1 corrobomte C HS 2's statementthathe

    assisted w ith the subm ission ofthe Five Plus loan application. Bank Processor 1'sIP recordsfor

    thatloanapplicationshow thatacomputerwithanIP address(endingin170)associatedwithCHS
    2'sresidence in Broward County,Florida,logged into the Five Plus loan accountasearly asM ay

     l6,2020. The session recordsalso revealsubsequentloginsby the same IP address(ending in
     170),aswellasbyacomputerassociatedwith theBroward CountyresidenceofoneofAugustin's
    associates,and bymobiledevices.Oneofthose mobiledevices(with an IP addressing ending in



                                             Page 9 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 11 of 14




    250)logged into the Five Plus loan accountasearly as M ay 16,2020,and,according to bank
    records,also accessed M CKEN ZIE'Spersonalbank accountthatday.

           27.    CH S 2 also stated that,in addition to the Five Plus loan,M CK EN ZIE referred to

    him a num beroffriends/associatesforthe purpose ofcreating and subm ittingadditionalfraudulent

    PPP loans. Asstated above,CHS2 and Augustin would generally share the kickback payments

    forthese refenuls.CH S 2 stated that,atsome pointin the schem e,A ugustin instructed him notto

    pay M CKEN ZIE a portion ofthe kickback payments that CH S 2 received from M CK EN ZIE'S

    referrals.According to CH S 2,whenM CKENZIE would inquire aboutnotreceiving hiscut,CH S

    2 w ould referhim to Augustin.

    Emailsand TextM essazesCba/l
                               -r- M CKENZIE 'sKnowinz Participation in theFraud
           28.    As partof its investigation, law enforcement obtained cornm unications betw een

    CH S 2 and M CKEN ZIE,includingtextm essagesand em ails. lhave reviewed a num berofthese

    com m unications,w hich discuss,am ong other things,M CKEN ZIE'S PPP loan and the Ioans for

    individualsM CKEN ZIE referred to CHS 2.

           29.    On oraboutM ay l5,2020,CHS 2 em ailed M CK EN ZIE Form s94l for Five Plus

    fora11fourquartersof20l9.Thetbnnswerefilled out(includingstatingthatFivePlushad 10
    employees and almost $300,000 in quarterly payroll) but were not sir ed. The same day,
    M CK ENZIE em ailed CH S 2 signed copiesofthe fourForm s941.

                  On oraboutM ay 16,2020,M C KENZIE forwarded CH S 2 an emailfrom Bank

    Processor 1 titled,S'Your Paycheck Protection Prog am loan has been subm ittedv'' The em ail

    stated,in part:iiDam ion,Yourapplication wassenttothe SBA to beprocessed. Based on capacity,

    the SBA may take up to a few daysto processyourapplication.''




                                            Page 10 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 12 of 14




                  On oraboutM ay 20,2020,M CKEN ZIE texted CHS 2:ûi-l-hey said thevoided check

    isunderreview once they donethey w illem ail.''M CKEN ZIE then texted:11Idonthave abusiness

    accountforthisbusinessiam goingtotrytogetoneopentodayjustincasetheyaskforit.''
                  On or about M ay 19, 2020, M CKEN ZIE texted CH S 2 w ith inform ation that

    appearstorelatetoadiffel-
                            entfraudulentloanapplication,including:(l)asocialsecuritynumber'
                                                                                           ,
    (2)dateofbirth;(3)emailaddress;and(4)employeridentificationnumber($(EIN'').Laterthat
    day,MCKENZIE textedCHS2:licanyougetENAME REDACTED)at$290k?''
           33.    O n oraboutM ay l9,2020,CH S 2 separately em ailed M CK EN ZIE a blank intake

    information form to be filled out with the personaland business inform ation forM CKEN ZIE'S

    refen-als.Andinaseparatetextmessage,CHS2stated:$i1justsentyouaform tof5lloutwitheach
    clientits easierwith usto upload application w e are swam ped A lso ifthe corp and home address

    arethesamejustputsameon corp address.'' On oraboutMay 21,2020,MCIQENZIE emailed
    CH S 2 com pleted intake form sregarding two referrals.

           34.    During m y review ofM CKEN ZIE'S comm unicationsw ith CH S 2,l found what

    appearsto be inform ation pertaining to atleastten differentpeople and corporate entities. Further

    investigation, including review of data collected by the SBA and bank records, to date has

    identified PPP loanstotalingmore than $3.3million correspondingtothesenamesand entities.

    BankRecordsCbl//irplM CKENZIE'SKnowinz Participation in theFraud

                  l have reviewed CHS 2's bank records,w hich retlect paym ents to CH S 2 from

    M CKENZIE'S referrals as well as payments by CHS 2 to Augustin (who had brought in
    M CKENZIE to the scheme). Forexample,on oraboutM ay 26,2020,CHS 2 received awire
    transfkr in the amount of $122,155 related to a PPP application in the name ofa company
    (hereinafter'Ecompany 14'')thatM CKENZIE had referred to CHS 2. The same day,from that



                                             Page 11 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 13 of 14




    sameaccount,CHS2wired $39,970 intooneofAugustin'sbankaccounts.CHS2confirmedthat
    the paym entto Augustin represented hisshare ofthe kickback from Com pany 14.6

           36.   Bank recordsand textm essagesalso retlectpaym entsdirectly to M CK ENZIE fronz

    hisreferrals,follow ed by paym ents from M CKENZIE to CH S 2. Forexam ple,on June 8,2020,

    CHS 2 provided M CKENZIE with his bank accountinformation via text message and stated:

    SçAfteryourmoney send me 80k.'' M CKENZIE responded,:*Ok.'' Separately,on oraboutJune

    8,2020,M CKENZIE deposited two checks in the amounts of $85,000 and $90,000 from a
    com pany M CKEN ZIE had referred to CH S 2. On oraboutJune 11,2020,CH S 2 received a w ire

    transferinthe amountof$80,000 directly from FivePlus.n atsameday,from thesameaccount,
    CHS 2 wired $40,000 to one ofAugustin'sbank accounts.CHS 2 explained to investigatorsthat
    the $80,000 transferw'as in connection with one ofM CKENZIE'Sreferrals,who had wired the

    kickback paymentdirectly to M CK ENZIE instead ofCH S 2.

           37.    Other banking records show deposits consistent w ith M CKENZIE receiving

    additionalkickbacks. Betw een approxim ately M ay 26,2020 and July 2, 2020, M CKENZIE

    received payments of$20,000,$5,000,and $45,000 from three separate companies. Different
    banking recordsshow CH S 2 received separate paym entsfrom each ofthose three com panies.




    6      Bank recordsshow thaton M ay 26,2020,thesameday CHS 2 paid $39,970toAugustin,
    CHS2alsomadeapurchaseatajewelrystoreintheamountof$73,000.

                                           Page 12 of13
Case 0:20-mj-06316-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 14 of 14




                                               CO NCLUSIO N
             38.   Based on the forgoing,Irespectfully subm itthatthere isprobable cause to believe

      thatDAM ION MCKENZIE committedtheTargetOflknses.

      FtJRTHER Y()IJR AFFIANT SAYET1INA UGHT.


                                                               M ICLIAEL BENIVEGNA
                                                               SpecialA gent
                                                               IRS-C,I

      Attested to bythe applicantin accordance
      with therequirem ents Fed.R. Crim.P.4.1
      by tekphone on this   -    Day ofAugust,2020

                            '
                            ik
                             -lk
                               .
                               -
                               .         ...............   .

      HON.PATRIC K M . CIUNNr
      UN ITED STATES M AG IS'I'
                              R ATE JUDG I:,'




                                                Page 13of13
